DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on October 19, 2020.

Claim Objections
The objection to claims 9, 25, 26 and 63-65 for informalities has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 3, 4, 5, 7-10, 22, 25, 26, 31, 40-42, 46, 47, 51, 52 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al. (US Pat. 5,496,513) in view of Duncan et al. (US Pat. 4,732,741), Yan (US Pat. 4,800,051), Collier et al. (US 2008/0138569), and Virkar et al. (US Pat. 4,113,928)
	For claims 1 and 22:  Nakane teaches a fabrication process comprising sintering a mixture at a temperature at or below about 1600ºC. (Nakane in col. 2, line 15 to col. 3, line 19)  The sintering step is for a time selected to form a dense β''-alumina/zirconia composite solid electrolyte. (col. 3 lines 33-42)  The mixture comprises zirconia or YSZ. (col. 2 line 56 et seq.)
	Nakane does not explicitly teach Boehmite in the mixture.  However, Duncan teaches calcining a mixture with Boehmite as an alumina precursor for forming beta"-alumina. (Duncan in col. 2, line 42 et seq., col. 6 line 39 et seq., col., 10 lines 20-26)  The skilled artisan would find obvious to modify Nakane with Boehmite in the mixture.  The motivation for such a modification is in view of Boehmite producing higher proportions of beta"-alumina, which has lower resistivity and of particular interest as an ionic conductor in electrochemical cells. (col. 2 lines 42-48, col. 1 lines 9-17) 
	Nakane does not explicitly teach Ti[OCH(CH3)2]4 in the mixture.  However, Yan
 in the same field of endeavor teaches calcining titanium isopropoxide (chemical formula Ti[OCH(CH3)2]4) as part of a mixture in formation of ceramic materials. (Yan in col. 2 lines 5-21)  The skilled artisan would find obvious to modify Nakane’s invention to comprise Ti[OCH(CH3)2]4.  The motivation for such a modification is to allow for high theoretical density, reduce the sintering temperature and maximize metal oxide powder dispersion within the slurry. (Id.)
	Nakane does not explicitly teach Mn(NO3)2 in the mixture.  However, Collier in the same field of endeavor teaches manganese nitrate (chemical formula Mn(NO3)2) as part of a mixture. (Collier in 0063)  The skilled artisan would find obvious to further modify Nakane with Mn(NO3)2 as part of its mixture.  The motivation for such a modification is to reduce the melting point of α-alumina. (Id.)
	Nakane does not explicitly the temperature of calcining at 400 ºC to 900 ºC.  However, in Yan the calcining temperature is 550 ºC. (Yan in col. 4 lines 59-68)  The skilled artisan would find obvious that the calcination temperature of the mixture is controlled by the lowest temperature of calcination of all the components in the mixture.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  
 	For claim 3:  The YSZ is sourced from stabilized zirconia powder or SYZ of 3 mol%, which teaches or at leasts suggests YSZ doped with a quantity of yttrium at or below about 10 mol% by weight. (Nakane in col. 4 lines 10-22)
	For claims 4, 5, 25, 26 and 31:  As to the claimed ratio of Boehmite to zirconia/YSZ in the mixture being greater than or less than about 50% by volume or about 7:3, the composite solid electrolyte further including Na with the claimed ratio of Na to Al, absent of unexpected results it is asserted that the relative amounts of the Boehmite to zirconia/YSZ and the ratio of Na to Al is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The skilled artisan would find obvious to optimize the relative amounts of the Boehmite to zirconia/YSZ in view of the amount of alumina to zirconia/YSZ directly affecting oxidation and fracture toughness (Nakane in col. 2 lines 32-65) and in recognition of Boehmite as a precursor of alumina (Duncan in col. 6 lines 18-38).  The claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  
  	For claims 7 and 8:  The sintering is performed at a temperature between about 1200 ºC  and 1600 ºC, which teaches the claimed about 900ºC to about 1200ºC and about 1200ºC to about 1500ºC. (Nakane in col. 3 lines 34-42)
 	For claims 9 and 10:  The examiner notes that the composite solid electrolyte including a mechanical strength that is at least about 300 MPa and a density of greater than or equal to 98% have not been given patentable weight, as limitations to structural or physical properties do not give breadth or patentable meaning to the claimed fabrication process.
 	For claim 40:  In Nakane, the YSZ is sourced from stabilized zirconia powder or SYZ of 3 mol%, which teaches or at least suggests YSZ doped with a quantity of yttrium at or below about 10 mol% by weight. (Nakane in col. 4 lines 10-22)
	For claims 41 and 42:  As to the claimed ratio of Boehmite to zirconia or YSZ in the mixture prior to sintering being greater than or less than about 50% by volume, or the solid electrolyte including the claimed ratio of Na to Al, absent of unexpected results it is asserted that the ratio of Boehmite to zirconia/YSZ is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, the skilled artisan would find obvious to optimize the amount of Boehmite to zirconia/YSZ which directly affects oxidation and fracture toughness and in recognition of Boehmite as a precursor of alumina (Duncan in col. 6 lines 18-38).  The claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  

	For claims 63-65:  The examiner notes that the claimed density of the composite solid electrolyte has not been given patentable weight, as limitations to structural or physical properties do not give breadth or patentable meaning to the claimed fabrication process.  
For claims 66 and 67:  As to the process including the (a)(1) calcining or including the (a)(2) calcining, it is asserted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) 

	Claims 6, 29, 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al. (US Pat. 5,496,513) in view of Duncan et al. (US Pat. 4,732,741), Yan (US Pat. 4,800,051), Collier et al. (US 2008/0138569), and Virkar et al. (US Pat. 4,113,928), and further in view of Kumar et al. (US 2015/0064532) and Filhol (US Pat. 4,668,644)
	The teachings of Nakane, Duncan, Yan, Collier, and Virkar are discussed above.
	For claims 6 and 43:  Nakane does not explicitly teach the composite solid electrolyte to include a concentration of MnO2 and TiO2 at or below about 10% by weight on average.  However, Kumar in the same field of endeavor teaches the addition of MnO2 to an alumina 2. The motivation for such a modification is in recognition of manganese providing chemical stabilization for the alumina component in a beta alumina solid electrolyte separator. (Kumar in 0020, 0002)  As to TiO2-, Filhol in the same field of endeavor teaches the addition of TiO2 to an alumina mixture at a weight proportion of 80 to 98% relative to oxides at equimolar proportions so that TiO2 is present at 1 to 10% by weight. (Filhol col. 3 lines 33-39, col. 4 lines 3-12, col. 1 lines 52-58).  The skilled artisan would find obvious to further modify Nakane so as to include TiO2 in the mixture. The motivation for such a modification is to reduce the sintering temperature. (Filhol in col. 3 lines 33-39)  As to the concentration of MnO2 and TiO2 being below about 10% by weight on average, the concentration of transition metal oxides is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  To this end, the skilled artisan would find obvious to optimize the amount of transition metal oxides such as MnO2 and TiO2 which directly affects sodium ion conductivity. (Nakane in col. 2 lines 32-65)
	For claim 29:  As to Ti[OCH(CH3)2]4 present at or below 10 mol%, in the (a)(1) or (a)(2) calcining mixture at or below about 10%, in view of Filhol teaching TiO2 at 1 to 10% by weight, the skilled artisan would find as obvious to employ the concentration of Ti[OCH(CH3)2]4 at or below 10% because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.  
	For claim 53:  As to the Mn(NO3)2 present in the calcining mixture at or below about 10 mol%, in view of Kumar teaching MnO2 at 1.1 mol% (Kumar in 0010, 0018), the skilled artisan would find as obvious to employ a concentration of Mn(NO3)2 at or below 10 mol% because the .  

	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Nakane et al. (US Pat. 5,496,513) in view of Duncan et al. (US Pat. 4,732,741), Yan (US Pat. 4,800,051), Collier et al. (US 2008/0138569), and Virkar et al. (US Pat. 4,113,928), and further in view of Angell et al. (US Pat. 5,786,110)
	The teachings of Nakane, Duncan, Yan, Collier, and Virkar are discussed above.
	Nakane does not explicitly teach the mixture to comprise NaNO3 and LiNO-3---.  However, Angell in the same field of endeavor teaches the addition of NaNO3 and LiNO-3---, inter alia, to an electrolyte composition mixture. (Angell in col. 3 lines 47-55)  The skilled artisan would find obvious to further modify Nakane so that the mixture comprises NaNO3 and LiNO-3---.  The motivation for such a modification is the dominant motion of the cations which remain freely mobile at low temperatures. (col. 3 lines 10-15)

Response to Arguments
 	Applicant’s arguments filed with the present amendment have been fully considered but are not persuasive.  Applicant submits that though Duncan discloses the use of Boehmite, the boehmite is “calcined in the air by itself” (citing claim 1, lines 33-34, and column 1, lines 27-29) and so that Duncan explicitly excludes mixing Boehmite with other ingredients prior to calcining.  This argument has been fully considered but is not found persuasive.  Duncan calcines the Boehmite by itself to obtain a calcination product that on X-ray diffraction displays a specific trace peak with maximum and integrated intensities which comply with specified 
	Applicant submits that Yan teaches calcining TiO2 and not Ti[OCH(CH3)2]4.  This argument has been fully considered but is not found persuasive.  Claim 1 of Yan precisely recites “preparing metal oxide(s) powder by hydrolysis technique including hydrolyzing suitable metal alkoxide(s), washing, drying, granulating and calcining” and where the metal alkoxide includes Ti-alkoxide or Ti[OCH(CH3)2]4. (Yan in col. 2 lines 15-20)  As applicant’s argument to the calcining temperature in Yan is premised on Yan lacking calcining of Ti[OCH(CH3)2]4, the calcining temperature of Yan of 550 ºC is maintained to teach or at least suggest the claimed temperature of calcining at 400 ºC to 900 ºC.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722